755 N.W.2d 733 (2008)
In re Petition for DISCIPLINARY ACTION AGAINST Su YANG, a Minnesota Attorney, Registration No. 316003.
No. A08-455.
Supreme Court of Minnesota.
September 9, 2008.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Su Yang committed professional misconduct warranting public discipline, namely, forging the signatures of one party in a marital dissolution matter and that of her attorney, obtaining false notarizations, *734 and knowingly submitting the documents to the court, in violation of Minn. R. Prof. Conduct 3.3(a)(3), 8.4(c), and 8.4(d). Respondent admits his conduct violated the Rules of Professional Conduct, waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which the parties jointly recommend that the appropriate discipline is an indefinite suspension from the practice of law for a minimum of 6 months.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Su Yang is indefinitely suspended from the practice of law for a minimum of 6 months, effective as of the date of filing of this order. Respondent may petition for reinstatement no earlier than four months from the date of filing of this order. Reinstatement is further conditioned upon successful completion of the professional responsibility portion of the bar examination and satisfaction of continuing legal education requirements pursuant to Rule 18(e), RLPR. Respondent shall pay costs in the amount of $900, pursuant to Rule 24(d), RLPR. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel and tribunals).
BY THE COURT:
/s/Alan C. Page
Associate Justice